Citation Nr: 0617914	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-23 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a peripheral vestibular 
disorder as secondary to the service-connected disability of 
tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In December 2002, the RO denied the claim of entitlement to 
service connection for peripheral vestibular disorder.  The 
RO granted the claims of entitlement to service connection 
for bilateral tinnitus and entitlement to service connection 
for bilateral hearing loss.  The veteran only appealed the 
issues of entitlement to service connection for peripheral 
vestibular disorder and the noncompensable rating assigned 
for bilateral hearing loss, effective April 2002.  

In May 2003, the veteran presented personal testimony before 
a Decision Review Officer.  A transcript of the hearing is of 
record.  

This case was previously before the Board.  In the March 2005 
decision, the Board denied the claim of entitlement to an 
initial compensable rating for bilateral hearing loss.  The 
Board, however, remanded the claim of entitlement to service 
connection for a peripheral vestibular disorder (claimed as 
nervousness and loss of equilibrium), as secondary to the 
service-connected disability of tinnitus, for further 
development.  A review of the claims file shows that the 
requested development has been accomplished.  

The only issue before the Board is entitlement to service 
connection for a peripheral vestibular disorder (claimed as 
nervousness and loss of equilibrium) as secondary to the 
service connected disability for further development.  




FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran is currently diagnosed as having a peripheral 
vestibular disorder that is proximately due to or aggravated 
by the service-connected disability of tinnitus.  


CONCLUSION OF LAW

A peripheral vestibular disorder was not incurred in or 
aggravated by the veteran's period of active service, and a 
peripheral vestibular disorder is not proximately due to or 
aggravated by a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the veteran about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the veteran about the 
information and evidence that VA will seek to provide; (3) 
inform the veteran about the information and evidence that 
the veteran is expected to provide; and (4) request or tell 
the veteran to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the veteran with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was necessary to 
substantiate the claim of entitlement to service connection 
for a peripheral vestibular disorder (claimed as nervousness 
and loss of equilibrium) as secondary to the service-
connected disability of tinnitus, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in the event that the 
claim of entitlement to service connection is granted.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to secondary service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the instant case, the veteran was provided 
with correspondence that properly notified him of VCAA and 
VA's duty to assist in March 2005, which was subsequent to 
the RO's initial unfavorable decision.  

The Board concludes that the discussions contained in the 
RO's December 2002 rating decision, the July 2003 Statement 
of the Case (SOC), correspondence issued in March 2005, which 
pertains to the requirements of VCAA and VA's duty to assist, 
and the January 2006 Supplemental Statement of the Case 
(SSOC), informed the veteran of the information and evidence 
necessary to substantiate the claim and complied with VA's 
notification requirements.  

Specifically, the Board concludes that the RO's decision, 
SOC, SSOC, and the March 2005 correspondence informed the 
veteran of why the evidence on file was insufficient to grant 
the claim; what evidence the record revealed; what VA was 
doing to develop the claim; and what information and evidence 
was necessary to substantiate the claim.  The correspondence 
pertaining to VCAA specifically informed the veteran of what 
he should do in support of the claim, where to send the 
evidence, and what he should do if he had questions or needed 
assistance.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran was also informed to essentially submit 
everything in his possession with regard to establishing 
evidence that is necessary to substantiate the claim.  

Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements in 
this case is harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claim."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with several opportunities to submit evidence and 
argument in support of the claim.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with an 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notices.  Specifically, VA has 
associated with the claims file the veteran's service medical 
records, VA examination reports, and VA medical treatment 
records.  The veteran has not identified any additional 
evidence pertinent to the claim, which is not already 
associated with the claims file, and there are no additional 
available records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The veteran claims that he is entitled to service connection 
for a peripheral vestibular disorder, claimed as secondary to 
the service-connected disability of tinnitus.  He maintains 
that his symptoms include loss of equilibrium and 
nervousness.  The veteran is in receipt of service-connected 
benefits for tinnitus.  During the May 2003 RO hearing, the 
veteran essentially testified that he experiences a loss of 
equilibrium (or balance) when he hears sounds of roaring, 
sounds which are similar to sounds that are made by locusts, 
and sounds that are made by trains.  He also testified that 
there are times where it sounds like he has a seashell stuck 
to his ears.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service- 
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. 
App. 183, 187 (1993).  

The service medical records are negative for complaints, 
findings, or diagnosis of a peripheral vestibular disorder.  
The post-service medical records associated with the claims 
file include VA medical treatment records, dated from 
September 2001 to May 2003, and VA examination reports dated 
in November 2002.  

At the outset, the Board points out that the veteran is not 
claiming entitlement to direct service connection for any 
peripheral vestibular disorder; rather, he only claims 
entitlement to secondary service connection for a peripheral 
vestibular disorder.  In order to grant the veteran's claim 
the evidence must show that the veteran is currently 
diagnosed as having a peripheral vestibular disorder, which 
is proximately due to or aggravated by the service-connected 
disability of tinnitus.  The only medical evidence of record 
addressing this requirement is contained in the August 2005 
VA examination report.  

On VA audiologic examination performed by a staff 
audiologist, dated in August 2005, the examiner documented 
that the claims file was reviewed.  The examination report 
states that the veteran complained of constant and severe 
roaring in both of his ears, nervousness, irritability, and 
equilibrium problems.  He relates the later three complaints 
to severe ringing in the ears.  He also complained of daily 
episodes of a spinning/floating sensation.  He also reports 
that when he rises from a sitting position, he often 
staggers.  The examiner noted that the veteran has 
hypertension and that after beginning blood pressure 
medication, his dizzy spells improved.  The examiner referred 
the veteran to an otolaryngologist to determine whether there 
was a relationship between the alleged peripheral vestibular 
disorder and tinnitus.

A week later, the veteran reported for the scheduled 
examination.  The examiner stated that the claims file was 
reviewed.  The examiner stated that there was no evidence of 
active ear disease, there were no conditions secondary to ear 
disease except for tinnitus related to high frequency hearing 
loss, and that there was nothing during the examination to 
incriminate ear disease.  The examiner is of the opinion that 
tinnitus does not cause an equilibrium or disequilibrium 
problem.  The examiner points out that the veteran is also 
followed by VA Oncology for elevated hemoglobin and red cell 
count, which the examiner states may be the cause of 
dizziness.  The examiner also pointed out that the veteran is 
a heavy smoker and that he was advised to discontinue smoking 
in an effort to improve his red cell count problem, which may 
in turn improve his equilibrium problem.  

In view of the foregoing, the Board concludes that the 
evidence of record does not contain an opinion which tends to 
link a current peripheral vestibular disorder to the 
veteran's active service or to the service-connected 
disability of tinnitus.  The evidence clearly demonstrates 
that the veteran is not currently diagnosed as having a 
peripheral vestibular disorder secondary to the service-
connected disability of tinnitus.  In fact, the August 2005 
examiner stated that tinnitus does not cause an equilibrium 
problem.  

As a final note, the Board points out that while the March 
2005 correspondence invited the veteran to submit evidence 
that would help to support the claim of entitlement to 
secondary service-connection, to date, he has not submitted 
any evidence which would tend to contradict the August 2005 
VA examination report.  Thus, in the absence of the requisite 
medical nexus opinion, entitlement to secondary service 
connection for peripheral vestibular disorder is not 
warranted.  

The Board does not doubt the sincerity of the veteran's 
belief that he does, in fact, suffer from a peripheral 
vestibular disorder (claimed as nervousness and loss of 
equilibrium) as secondary to the service connected disability 
of tinnitus.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or opinion as to the 
origins of a specific disability.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to secondary service connection.  38 U.S.C.A. § 
1110 (West 2002).  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The claim of entitlement to service connection for a 
peripheral vestibular disorder (claimed as nervousness and 
loss of equilibrium) as secondary to the service connected 
disability of tinnitus is denied.  



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


